Citation Nr: 0919063	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg/knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from May 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied a service connection 
claim for a left leg disorder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence does not show that any currently diagnosed left 
leg/knee disorder, to include degenerative joint disease, had 
its origins in service (to include presumptively), or is 
etiologically related to the Veteran's period of active 
service or any incident therein.


CONCLUSION OF LAW

A left leg/knee disorder, to include degenerative joint 
disease, was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in November 2004 and October 2006 that fully 
addressed the notice elements and were sent prior and 
subsequent to the initial rating decision in this matter 
issued in August 2005.  These letters informed the Veteran of 
what evidence was required to substantiate the service 
connection claim now on appeal and of his and VA's respective 
duties for obtaining evidence.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include 
explanation to the effect that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  This specific 
notice was provided to the Veteran in March 2006.  The claim 
was readjudicated in July 2007 and May 2008, thereby curing 
any defect in the timing of this notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board observes that the Veteran's STRs are incomplete in 
this case.  Even prior to the enactment of the Veterans 
Claims Assistance Act of 2000, the United States Court of 
Appeals for Veterans Claims (Court) had held that in cases 
where a Veteran's STRs are unavailable/incomplete, through no 
fault of the Veteran, there is a "heightened duty" to assist 
a Veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that the RO has requested the complete copy 
of the Veteran's STRs in this case to no avail.  Attempts to 
obtain these STRs were undertaken in 2005 and 2007, with only 
limited success in that morning reports dated in February and 
March 1955 were received.  The Veteran was informed in March 
2005 that his STRs may have been destroyed in a fire and was 
advised of alternative forms of evidence which might be help 
to support his claim.  The Board concludes that all available 
STRs have been obtained in this case and that a Remand for 
additional STRs would be futile for the aforementioned 
reasons.

The file includes private and VA records dated from 2003 
forward, as well as the Veteran's 2005 hearing testimony.  
The Veteran indicated that just following his discharge from 
service in 1955, he was treated for many years by Dr. N.  The 
Veteran attempted to obtain those records, but in a statement 
provided in May 2006, indicated that the doctor had died and 
his records could not be obtained.  In hearing testimony 
provided in 2006, the Veteran also indicated that he received 
post-service treatment from other private providers, but 
could provide no identifying information about these 
providers which would assist VA in requesting those records.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that there can be no breach of the duty to 
assist where the appellant acknowledges the unavailability of 
records, as was effectively the case as to these records.  
Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  Moreover, it 
was also found in the Hyatt case that it is "ultimately the 
claimant's responsibility" to provide the information 
necessary to locate and secure non-governmental relevant 
records; that information was not provided in this case as to 
the aforementioned evidence.

A VA examination to include a request for a nexus opinion was 
provided in April 2007.  However, unfortunately, the examiner 
was unable to provide the requested nexus opinion without 
resort to speculation.  The Veteran's representative 
maintains that a remand is warranted to request another 
medical opinion is this case.  However, the April 2007 
examination report was supplemented by an addendum provided 
in June 2007, at which time a radiologist reviewed the 
Veteran's 2003 X-ray films and found no indication of pre-
existing knee trauma.  

The Board finds that a Remand is not otherwise required and 
there is no duty on the part of VA to provide another medical 
examination in this case or request a nexus opinion, because 
as discussed in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the 
disorder claimed, and further substantiating evidence 
suggestive of a linkage between his period of active service 
and the currently claimed left leg/knee disorder.  Here, as 
in Wells, the record in its whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, 
does not contain competent evidence to suggest that service 
connection is warranted for the claimed disorder.  
Specifically, there is has been no evidence presented 
establishing or even suggesting that the currently claimed 
left leg/knee disorder is etiologically related to service or 
any injury sustained therein.  

Given this matters of record, there has been no competent 
evidence presented indicating that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service."  38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Thus, the Board finds 
that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim and that under 
such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran filed a service connection claim for a left leg 
disorder in October 2004.  He maintains that he sustained a 
left leg injury for which he was hospitalized in March 1954 
for 30 days and treated with a cast.

The Veteran's STRs are incomplete in this case, but do 
include a separation examination report dated in April 1955 
which reflects that clinical evaluation of the lower 
extremities was normal.  In March 2005, the service 
department indicated that the STRs were fire-related and 
stated that there were no additional available STRs or 
surgeon general's office (SGO) extracts.  The Veteran was 
contacted via correspondence issued by VA in March 2005 and 
was notified that his STRs may have been destroyed in a fire.  
The letter included an enclosed NA Form 13055 which the 
Veteran was advised to complete so that the National Archives 
could conduct a further search for records.  The Veteran 
completed that the NA Form 13055 in April 2005, and indicated 
that his left leg injury occurred in 1954 and was treated in 
Germany at hospital in the Bad Nanheim.  In July 2005, 
morning reports dated in February and March 1955 were 
received, which did reflect that the Veteran was hospitalized 
at the United States Army Hospital in Bad Nanheim, Germany.  

Another attempt to obtain the Veteran's STRS was made in 
January 2007.  At that time, the service department again 
indicated that there were no additional available STRs or SGO 
extracts and noted that copies of all available morning 
reports had already been mailed.  The file contains a report 
of contact dated in January 2007, at which time the Veteran 
provided clarifying information to the effect that he was 
hospitalized for one week in February 1954 due to a left leg 
injury and was then hospitalized for a second time for about 
30 days thereafter for treatment of the left leg.  He 
reported that he was hospitalized for 3 weeks during February 
1955 for treatment of measles.  Accordingly, another request 
for records was made for the period extending from February 
1954 through April 1954.  In March 2007, the service 
department responded that sick reports had been discontinued 
in 1953 and that there were no records available relating to 
the Veteran. 

In a statement dated in April 2003, the Veteran requested aid 
and attendance benefits in conjunction with a left knee 
injury caused by a fall in 2003.  Private medical records 
dated in March 2003 revealed the presence of a metallic plate 
and multiple screws for reduction of a fracture of the left 
femur.   X-ray films taken in April 2003 revealed hardware 
and surgical clips in the place used to treat a diagonal 
compound, probably comminuted fracture at the distal fourth 
of the femur.  Also shown were moderate chronic degenerative 
changes of the knee joint with some irregularity of the 
articular bony margins.  X-ray films take in May 2003 
revealed possible underlying osteochondroma and degenerative 
joint disease changes within the left sided knee joint 
compartment.

A VA examination of the joints was conducted in July 2003.  
The Veteran reported that he had slipped on an oily floor 
entering a home resulting in a fractured left knee and femur, 
for which he underwent an open reduction and internal 
fixation of the left femur in early March 2003.  There was no 
mention of any in-service injury.  A diagnosis was made in 
accordance with evidence (aforementioned) shown by private X-
ray films taken in March 2003.  On VA aid and attendance 
examination also conducted in July 2003, the diagnoses 
included fracture of the left femur, open reduced and 
internally fixed with metallic screws and a plate, and 
degenerative joint disease and arthritis of the knee joints.  

The Veteran presented testimony at a hearing held at the RO 
in November 2005.  He stated that in February 1954 while 
stationed in Germany, he injured his left leg when he fell 
down a trench/ditch while on maneuvers while carrying a full 
pack of equipment including a machine gun.  The Veteran 
indicated that he fractured the left knee/leg and reported 
that it was treated with a cast at a hospital in Bad Nanheim, 
Germany.  He indicated that he was in a cast for more than a 
month (possibly as long as 50 days) and was placed on light 
duty thereafter, and participated in physical therapy until 
his discharge.  The Veteran stated that after service, he 
received treatment in 1955 from Dr. N., a general 
practitioner, and was treated for 7 years, about once a 
month.  (The Veteran indicated that Dr. N. had died years 
previously and would look into trying to find the records).  
The Veteran indicated that he had received regular treatment 
thereafter from 1970 to 2005 from private sources and by VA.  
He stated that he received benefits from the Social Security 
Administration based on age but not disability.

VA records dated in May 2006 indicate that the Veteran 
sustained another fall on a slippery floor causing left knee 
trauma.  X-ray films of the left knee taken in March 2007 
revealed deformity and remodeling of the distal femoral bone 
secondary to healed supracondylar fracture with evidence of 
generalized osteopenia and a suggestion of suprapatellar 
effusion.

In March 2007, background information was provided for a VA 
examiner in conjunction with an upcoming scheduled 
examination.  This information indicated that the STRs in the 
case were unavailable; however, it was noted that the 
Veteran's testimony and lay statements presented by the 
Veteran and others were considered credible accounts 
establishing that a left knee injury occurred during service 
and was treated with a cast.  

A VA examination was conducted in April 2007 and the claims 
folder was reviewed.  Status post left knee fracture with 
subsequent open reduction and internal rotation and residual 
pain and limited range of motion was diagnosed.  The examiner 
opined that it was difficult to establish a nexus between the 
Veteran's currently manifested knee problems and service 
without resort to mere speculation, noting that the claims 
folder did not present evidence of injuries or treatment in 
1954 or 1955.  An addendum was provided by the same VA 
examiner in June 2007.  At that time, the examiner indicated 
that the case was evaluated and discussed with a staff 
radiologist.  The radiologist indicated that there was no 
evidence of pre-existing trauma shown by X-ray films taken in 
May 2003 (aside from the femoral fracture which the Veteran 
was being treated for) and it was noted that the Veteran did 
not present evidence of any further trauma.  

The file contains several statements from military comrades 
of the Veteran's dated in 2006 and 2008 (which have been 
translated from Spanish to English) recalling that he 
sustained a fractured left knee/leg while serving in Germany, 
which was treated with a cast for approximately 2 months 
during service.  Also on file is a May 2006 statement from 
the Veteran himself indicating that he attempted to get the 
medical records of Dr. N., but the doctor had died and the 
records could not be obtained.  

Analysis

The Veteran maintains that a currently claimed left leg/knee 
disorder is etiologically related to a left leg/knee injury 
sustained in service in 1954 at which time the Veteran was 
stationed in Germany.  He reports that his injury was treated 
in a German hospital in February and/or March 1954.  

In a case such as this, where the STRs are not entirely 
complete, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit-of- the-
doubt rule, is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board must point out; however, the O'Hare 
precedent does not raise a presumption that the missing 
medical records would, if they still existed, necessarily 
support the claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when a Veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain conditions including 
arthritis, may also be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Several left knee conditions are currently diagnosed 
including post-2003 surgical residuals and degenerative joint 
disease.  As currently diagnosed left knee disorders are 
clearly shown, Hickson element (1) is satisfied.

The remaining question is whether or not any currently 
manifested left leg/knee disorder was incurred in or 
aggravated by the Veteran's active military service.  

With respect to the second Hickson element, as the STRs are 
unavailable; as such there is no documentation or reference 
to injury, symptoms, treatment or a diagnosis relating to the 
left leg or knee during service.  Morning reports do reflect 
that the Veteran was hospitalized for treatment of an 
unspecified condition in February and March 1955; however, 
the Veteran has indicated that this was for treatment of 
measles.  He reports that the left leg injury and subsequent 
hospitalization occurred in February and March 1954.  

The file contains numerous statements from the Veteran and 
military comrades attesting to the fact that the Veteran did 
in fact sustain a left leg/knee injury in service which 
required hospitalization.  Particularly in cases where the 
service treatment records are unavailable, the Veteran is 
competent to report about factual matters about which he had 
firsthand knowledge, including experiencing pain or injury 
during service, reporting to sick call, and undergoing 
treatment.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Moreover, the file contains corroboration of this account 
from several sources.  Accordingly, service incurrence of a 
left leg/knee injury requiring treatment in service is 
established in this case.

Significantly, the only available STR consists of a 
separation examination report dated in April 1955 which, 
reflects that no clinical abnormality of the lower 
extremities was noted and specifically indicates that there 
was nothing in the Veteran's personal medical history of 
clinical significance.  The Veteran's separation physical 
examination report is highly probative as to the Veteran's 
condition at the time of his release from active duty, as it 
was generated with the specific purpose of ascertaining the 
Veteran's then-physical condition, as opposed to his current 
assertion which is proffered in an attempt to secure VA 
compensation benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (Observing that although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  Accordingly, the 
separation examination supports a finding that a left 
leg/knee injury sustained in service resolved with treatment 
and without any clinically significant residuals.  

Post-service, the earliest documentation of any left knee/leg 
problems is dated in early 2003, at which time the Veteran 
fell, sustaining a fracture of the left knee.  From that time 
forward, the Veteran has experienced left leg/knee symptoms 
and sustained another injury to the left leg/knee (2006), for 
which he has received treatment.  Since the file contains no 
evidence establishing that arthritis of the left leg/knee was 
diagnosed during service or during the Veteran's first post-
service year, service connection on a presumptive basis is 
not warranted.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis.  In this case, no such 
etiological nexus is established by competent evidence.  

The Veteran is not competent (i.e., professionally qualified) 
to offer an opinion as to the cause or etiology of his 
claimed disability as this requires medical knowledge, which, 
the Veteran has not been shown to have.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding 
that a layperson may provide competent evidence to establish 
a diagnosis where the lay person is "competent to identify 
the medical condition").  Accordingly, the Veteran's own 
opinions as to the etiology of his left leg/knee disorder are 
of no probative value.
Records dated 2003 in conjunction with treatment for the 
injury sustained at that time, and evidence dated 
subsequently, fail to include any mention of a previous left 
knee/leg injury and fail to include any competent evidence or 
opinion establishing or even suggesting an etiological 
relationship between knee problems which manifested in 2003 
and a service-related injury sustained more than 45 years 
previously.  Essentially, there has been no competent medical 
evidence or opinion offered which establishes or even 
suggests that the currently manifested left leg/knee disorder 
is in any way etiologically related to service.  In this 
regard, an opinion regarding this matter was sought by a VA 
examiner in April 2007.  However, at that time, the examiner 
was unable to provide a nexus opinion without resort to 
speculation.  Statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 
6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  

However, the addendum from the VA examiner provided in June 
2007 represents negative evidence against the claim.  At that 
time, X-ray films of the Veteran's left knee taken in 2003 
were reviewed by a VA radiologist who could find no 
indication of any pre-existing trauma.  This opinion support 
a conclusion that a remote left leg/knee injury resolved 
without residuals and the related conclusion that the left 
knee injury sustained in 2003 was unrelated to a left 
leg/knee injury sustained more than 45 years previously.  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  
The Veteran has provided testimony and statements indicating 
that his left leg/knee problems have been chronic and 
continuous since his period of service and have been 
regularly treated since 1955.  The Board acknowledges that 
the Veteran is generally considered to be competent to give 
provide evidence regarding past and present symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case the 
Veteran's statements and reported medical history are 
inconsistent with the normal separation examination and 
absence of any documented indications of knee problems until 
2003 (when he sustained a severe injury), several decades 
after his discharge from service.  See generally Curry v. 
Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the 
veteran); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability). 

Moreover, there has been no probative, competent medical 
evidence presented which even suggests a relationship between 
the currently diagnosed left leg/knee disorder and claimed 
continuity of symptomatology since service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
Therefore, neither chronicity nor continuity of 
symptomatology since service is established.  38 C.F.R. § 
3.303(b) (2008).

The Board does not question the Veteran's sincerity in his 
belief that he has a currently manifested left leg/knee 
disorder as a result of a service-related injury.  While he 
is certainly competent to relate his symptomatology in 
service and after service, there is no evidence that he 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, mere 
contentions and statements of the Veteran, no matter how well 
meaning, without supporting medical evidence that would 
etiologically relate the currently claimed condition with 
events or incidents which occurred in or are related to 
service, are not competent medical evidence.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Accordingly, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed left leg/knee disorder is related to service, Hickson 
element (3), medical nexus, is not met.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a left leg/knee disorder.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is 
therefore denied.


ORDER

Entitlement to service connection for a left leg/knee 
disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


